Citation Nr: 0316066	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to comply with the tenets of the VCAA, the Board, in 
March 2003, sent a letter to the veteran informing him of the 
VCAA and what the VA would do to assist him with his claims.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In the decision, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package including the issuance of a VCAA letter by 
the Board.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire claims 
folder and ensure that all notification 
and development necessary to comply with 
38 U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)) is fully 
complied with and satisfied.  

2.  The RO should ask the veteran to 
provide the names of all VA Medical 
Centers from which he has received 
treatment for his PTSD since January 
2002.  The RO should obtain and associate 
with the claims file all VA treatment 
records of which the veteran provides 
notice.  

3.  The RO should also ask the veteran 
for the names, addresses, and approximate 
dates of treatment from all private 
medical care providers who have treated 
him for PTSD, since January 1, 2002, to 
the present.  The veteran should be 
requested to provide an appropriate 
release for each private care provider.  
The RO should request the veteran's 
private treatment records for his PTSD 
from the care providers he identifies.  
If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

4.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.  

5.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of the veteran's 
PTSD.  The claims folder and a copy of 
this remand are to be made available to 
the examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected PTSD.  The examiner 
must also discuss the effect of the 
veteran's PTSD on his social and 
industrial adaptability, as opposed to 
any nonservice-connected physical and/or 
psychiatric disorder(s), if any.  

Additionally, the examiner is asked to 
assign a Global Assessment of Functioning 
(GAF) score, representing impairment due 
to PTSD.  The examiner is asked to 
include an explanation of that score.  
The examiner should also render an 
opinion whether the service-connected 
PTSD alone prevents employment.  

The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report and Social and Industrial 
Survey.  If the requested taskings do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant and his attorney 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



